Defendant failed to set forth a reasonable excuse for its failure to defend against this action to foreclose on a mechanic’s lien, since it offered no financial proof of its claim that it was unable to afford counsel (see Buro Happold Consulting Engrs., P.C. v RMJM, 107 AD3d 602 [1st Dept 2013]). Absent a reasonable excuse for the default, we need not determine whether defendant demonstrated a potentially meritorious defense (see CPLR 5015 [a] [1]; Benson Park Assoc., LLC v Herman, 73 AD3d 464 [1st Dept 2010]). Concur — Tom, J.P., Sweeny, DeGrasse, Gische and Clark, JJ.